PEARSON, Judge
(dissenting in part).
The award of only $7,200.00 as alimony to the cross-appellant wife was, in my view, an abuse of discretion. The record shows that the wife has no assets and no income. She has no special skills and does not even have a high school education. The trauma of this marriage and the loss of custody of her child indicate the truth of her contention that she needs to continue under the care of a psychotherapist.
The cross-appellee husband has a stipulated net worth of over $3,000,000.00 and receives a yearly income of over $90,000.-00. The parties met while the prospective wife was working as a grocery store check-out girl. The wife was eighteen; she was married to her husband for seven years and bore him a son.
It is my view that the emancipation of women does not require that this former wife be cast adrift without resources or prospects. I would reverse that portion of the judgment allowing lump sum alimony in the amount of $7,200.00 payable at the rate of $50.00 per week and remand the cause for the assessment of rehabilitative alimony in accordance with the holding in Dash v. Dash, Fla.App.1973, 3rd D.C.A., 284 So.2d 407.
In all other respects, I would affirm the j udgment.